Title: To George Washington from John Lyle, 22 April 1789
From: Lyle, John
To: Washington, George



May it Please Your Excellency,
New Brunswick [N.J.] the 22d April 1789

Under an assurance that You will deign to read this address, and thereby be led to consider wether I am of sufficient amount in Your estimation to Make enquiry about.
I presume to Make an offer of My service to Your Excellency and solicit such employ as You May after hearing My Character think proper to intrust Me with.
I refer You to Colonel John Neilson, William Paterson Esqr., Colo. John Bayard, Colo. John Taylor, Doctr W. Scott & Doctr L. Dunham, of this place, all Gentlemen with whom Your excellency I believe is acquainted, a Number of other Gentlemen of this town I Might Mention equally well acquainted with My Character but probably strangers to Your Excellency.
The Gentlemen above Named (or some of them) will No doubt pay their respects to You when here, who You Can if expedient question with respect to My Character.
My origin and situation I beg leave to inform Your Excellency of—I was born of respectable parents My Grandfather (Yet living) lost his estate, Except a little fast Property which he occupied in the Continental Depreciation. People to whom he had loaned Money Made tenders of payment which he receiv’d without hesitation. My father his only Son was effected by such imposition which, added to his own loss, during the late war, has renderd him Unable to give Me the assistance I at present Need, & he would with pleasure give, was it in his power.
My Condition is Just this I am a Young Man, at present, destitute of employ, which is a dangerous situation to escape which I

solicit employ Under Your excellencies immediate inspection, Wishing thereby to be preserv’d from ruin which is the Consequence of Idleness.
Should Your Excellency incline to speak with Me, I will wait on You with Pleasure, & If I Am so fortunate as to Meet with the employment, I do ardently wish, I will remember with gratitude the favor Confer’d on Me, and by a Constant attention to the business which May be intrusted to My Care, endeavour to Merit the Confidence Your Excellency May place in Me—I have the Honor to be, with all dutiful respect Your Excellencie’s Most obedient servant,

John Lyle tertius

